Citation Nr: 9918325	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  97-28 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating form an original claim 
for service connection for lumbar disc disease, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for dysthymia, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for carpal tunnel 
syndrome, right wrist, major.

4.  Entitlement to a compensable evaluation for carpal tunnel 
syndrome, left wrist, minor.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty (verified service) from 
October 1982 to July 1990. 

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1990 rating decision 
rendered by VA's New Orleans, Louisiana, RO and a January 
1996 rating decision rendered by VA's St. Petersburg, 
Florida, RO. 

The appellant's representative submitted a written brief 
presentation in March 1999 that disputes what has been 
characterized as the issues on appeal.  The Board will 
address each of the representative's contentions in turn.

In its December 1990 rating decision, the RO granted service 
connection for lumbar disc disease and assigned a 10 percent 
evaluation.  Service connection was denied for presbyopia 
(constitutional/developmental defect); sinus and allergy 
problems (existed prior to service); carpal tunnel syndrome 
of both wrists; bunion surgery on the left foot; and 
gastroenteritis and stomach ulcer.  The appellant filed a 
timely Notice of Disagreement with regard to the assignment 
of the 10 percent evaluation for lumbar disc disease only.  
She perfected her appeal as to the evaluation for lumbar disc 
disease in a May 1991 VA Form 1-9.  This same document became 
her Notice of Disagreement as to the denial of service 
connection for presbyopia; carpal tunnel syndrome of both 
wrists; bunion surgery on the left foot; and gastroenteritis 
and stomach ulcer.  She also included new claims for service 
connection for a bladder infection with kidney involvement; 
osteoarthritis in all joints; depression; and total rating 
for compensation based on individual unemployability.


Where the claimant is awarded service connection for a 
disability (lumbar disc disease) and subsequently appeals 
the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  During the pendency of this appeal, the RO 
increased the evaluation for this disability to 40 percent, 
effective as of July 11, 1990, the day following the date of 
service separation.  An RO decision awarding an increase in 
a veteran's disability rating, but not awarding the maximum 
benefit allowed, does not fully resolve the administrative 
appeal from the original rating; rather, the appeal 
initiated by the notice of disagreement with the original 
rating remains pending unless the veteran withdraws it.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  The appellant has not 
withdrawn her appeal.  Accordingly, when addressing this 
issue, the Board will address the propriety of an evaluation 
in excess of 40 percent for this disability.  In reaching 
any later determinations, the Board will have to consider 
whether staged ratings should be assigned.  Fenderson v. 
Brown, 12 Vet. App. 119 (1999).

With regard to the denial of the claim for service 
connection for presbyopia, the appellant has never perfected 
her appeal as to this claim after a Supplemental Statement 
of the Case was issued in August 1991.  Accordingly, this 
claim is not before the Board.  Jurisdiction does indeed 
matter and it is not "harmless" when the VA, during the 
claims adjudication process, fails to consider threshold 
jurisdictional issues.  Absent a substantive appeal, the 
Board does not have jurisdiction of the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. 
App. 554 (1993), Black v. Brown, 10 Vet. App. 279 (1997), 
Shockley v. West, 11 Vet. App. 208 (1998).  An application 
that is not in accord with the statute shall not be 
entertained.  38 U.S.C.A. § 7108 (West 1991).  Furthermore, 
this Board Member cannot have jurisdiction of this issue.  
38 C.F.R. § 19.13 (1998).  If there is any intent to appeal, 
there is an obligation to file a timely substantive appeal 
after the issuance of the statement of the case.  38 C.F.R. 
§ 20.200 (1998).


The claims for service connection for carpal tunnel syndrome 
of both wrists; bunion surgery on the left foot; and 
gastroenteritis and stomach ulcer were the subject of a 
timely Notice of Disagreement in the May 1991 VA Form-9.  
Service connection was subsequently granted for all in the 
August 1991 rating decision.  Despite the representative's 
assertions, the appellant has never filed a timely Notice of 
Disagreement with regard to this rating decision.  The Notice 
of Disagreement filed in September 1991 was specific to the 
issue of lumbar disc disease.  The assignment of 
noncompensable evaluations for carpal tunnel syndrome 
bilaterally was raised subsequently.  Therefore, with regard 
to the claims for service connection for carpal tunnel 
syndrome of both wrists, left bunionectomy and duodenal 
ulcer, the August 1991 rating decision represents a final 
unappealed decision, see 38 C.F.R. §§ 3.156 (a), 20.200, 
20.201, 20.302, 20.1103 (1998).

The May 1991 VA Form 1-9 constituted new claims on the 
issues of service connection for a bladder infection with 
kidney involvement, osteoarthritis in all joints, and 
depression, and for entitlement to a total rating for 
compensation based on individual unemployability.  Dysthymia 
was granted service connection in August 1991 and is the 
subject of an increased rating claim below.  The claims for 
service connection for a bladder infection with kidney 
involvement and osteoarthritis in all joints are referred to 
the RO, as it seems the RO has not had the opportunity to 
address these additional claims.  In November 1996, the 
appellant filed additional claims for service connection for 
a thyroid condition, arthritis of her hands and back 
(presumably related to the prior claim for osteoarthritis in 
all joints), cataracts, and gum shrinkage.  Likewise, the RO 
has not had an opportunity to review these claims and they 
are also referred by the Board for RO consideration.  Absent 
a rating decision, a Notice of Disagreement, a Statement of 
the Case, or a substantive appeal, the Board does not have 
jurisdiction over these claims; see Rowell, 4 Vet. App. at 
9; Roy, 5 Vet. App. at 554, Black, 10 Vet. App. at 279; 
Shockley, 11 Vet. App. at 208.

The appellant raised a claim of entitlement to a total rating 
for compensation based on individual unemployability in the 
May 1991 VA Form 1-9 and raised it again in 

January 1995.  The claims folder contains a June 1995 letter 
from the RO that enclosed a Veteran's Application for 
Increased Compensation Based on Unemployability and requested 
she complete and return the form.  In September 1995 her 
claim was denied on the basis that she did not submit the 
information requested.  The factual data required, i.e., 
names, dates and places, are straightforward facts and do not 
place an impossible or onerous task on appellant.  The duty 
to assist is not always a one-way street.  If a veteran 
wishes help, she cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Furthermore, the 
appellant has not filed a Notice of Disagreement as to the 
RO's determination and, as previously stated, the Board does 
not have jurisdiction over this claim.


REMAND

The appellant had originally requested a hearing before the 
RO, and, in a June 1991 letter, her representative requested 
that a scheduled hearing be postponed pending VA orthopedic 
examination.  Subsequently, in a September 1997 VA Form 9, 
Appeal to the Board of Veterans Appeals, the appellant 
indicated that she did not wish to appear before the Board, 
but she has not withdrawn her request for a RO hearing.

In a November 1996 statement, the appellant listed four 
medical providers from whom she indicated she was receiving 
current treatment.  It appears that some of the private 
medical records have been associated with the claims folder, 
however, not all of the medical providers listed are 
accounted for.

In her September 1997 VA Form 9, the appellant requested that 
an independent medical opinion be furnished.  She indicated 
that it was necessary due to the medical controversy involved 
in her claim.  The appellant currently has four claims 
pending before the Board.  The Board believes that she must 
identify the medical 

evidence she believes to be in controversy as well as the 
particular issues she wishes to be addressed in an 
independent medical opinion.

Accordingly, this claim is REMANDED for the following 
development:

1. The RO should schedule a hearing at 
the RO before a hearing officer.

2.  The RO should obtain all available 
treatment records from the medical 
providers identified by the appellant in 
her November 1996 letter, including Drs. 
Duplis, Styne, Horvath and Machuga.

3.  The RO should request that the 
appellant identify the medical evidence 
she believes to be in controversy as well 
as the particular issues she wishes to be 
addressed in an independent medical 
opinion.

If, upon completion of the above actions, the claims remain 
in whole or in part denied, the case should be returned to 
the Board after compliance with all requisite appellate 
procedures.  The appellant is free to submit additional 
evidence or argument on remand.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

